Case 4:18-cv-00447-JFH-JFJ Document 26 Filed in USDC ND/OK on 09/01/21 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OKLAHOMA

      MIESHA REYNOLDS,

                           Plaintiff,

      v.                                                       Case No. 18-cv-447-JFH-JFJ

      ON THE CUSP PEDIATRIC
      DENTISTRY PLLC,

                           Defendant.

                                          OPINION AND ORDER

                This matter is before the Court on the Motion for Summary Judgment filed by Defendant,

  On the Cusp Pediatric Dentistry, PLLC (“On the Cusp”). Dkt. No. 17. For the reasons set forth

  below, the Court grants summary judgment in favor of On the Cusp.

           I.      BACKGROUND

                This case arises from the termination of Plaintiff’s employment with On the Cusp. Dkt.

  No. 2-1. On the Cusp employed Plaintiff as a dental assistant from September 16, 2015 to July

  20, 2016. Dkt. No. 17 at 2; Dkt. No. 18 at 1. On July 18, 2018, Plaintiff filed this suit in the Tulsa

  County District Court against On the Cusp and Ryan Roberts, DDS (“Dr. Roberts”), alleging that

  she was wrongfully terminated. Dkt. No. 2-1. The case was removed to this Court on August 18,

  2018. Dkt. No. 2. On September 16, 2019, the parties stipulated to the dismissal of Dr. Roberts

  from the case. 1 Dkt. No. 16. On the Cusp filed its motion for summary judgment on October 2,

  2019. Dkt. No. 17.




  1
     The first stipulation to dismiss Dr. Roberts was filed August 20, 2019. Dkt. No. 14. This
  stipulation was signed by Plaintiff’s counsel only. On September 16, 2019, a second stipulation
  to dismiss Dr. Roberts was filed. Dkt. No. 16. The second stipulation was identical in substance;
  however, it included the approval and signature of Defendants’ counsel. Id.
Case 4:18-cv-00447-JFH-JFJ Document 26 Filed in USDC ND/OK on 09/01/21 Page 2 of 8




     II.       STANDARD

            “Summary judgment is appropriate if the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

  genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

  of law.” Jones v. Kodak Med. Assistance Plan, 169 F.3d 1287, 1291 (10th Cir. 1999); Fed. R. Civ.

  P. 56(a). “A dispute is genuine when the evidence is such that a reasonable jury could return a

  verdict for the nonmoving party, and a fact is material when it might affect the outcome of the suit

  under the governing substantive law.” Bird v. W. Valley City, 832 F.3d 1188, 1199 (10th Cir.

  2016). Only material factual disputes preclude the entry of summary judgment. Atl. Richfield Co.

  v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1148 (10th Cir. 2000).

            The movant bears the initial burden of demonstrating the absence of a genuine issue of

  material fact and its entitlement to judgment as a matter of law. Adler v. Wal-Mart Stores, Inc.,

  144 F.3d 664, 670-71 (10th Cir. 1998). If the movant carries this initial burden, “the burden shifts

  to the nonmovant to go beyond the pleadings and set forth specific facts that would be admissible

  in evidence in the event of a trial from which a rational trier of fact could find for the nonmovant.”

  Id. at 671. If the nonmovant demonstrates a genuine dispute as to material facts, the Court views

  the facts in the light most favorable to him. Ricci v. DeStefano, 557 U.S. 557, 586 (2009).

  However, a failure of proof “concerning an essential element of the nonmoving party’s case

  necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

  (1986).

     III.      MATERIAL FACTS TO WHICH NO DISPUTE EXISTS

            On the Cusp employed Plaintiff as a dental assistant beginning on September 15, 2016.

  Dkt. No. 17 at 2; Dkt. No. 18 at 1. On January 20, 2016, On the Cusp’s office manager, Danielle

  Conrad (“Ms. Conrad”), documented a discussion between Plaintiff and Dr. Roberts regarding

                                                    2
Case 4:18-cv-00447-JFH-JFJ Document 26 Filed in USDC ND/OK on 09/01/21 Page 3 of 8




  Plaintiff having been absent from work five times in the previous month and not giving sufficient

  notice for absences. Dkt. No. 17-2; Dkt. No. 17-7. On January 22, 2016, Plaintiff received a

  formal written reprimand for tardiness. Dkt. No. 17-4.

         On June 15, 2016, Plaintiff notified On the Cusp that she was pregnant and provided a

  doctor’s note stating that she should not work with any x-rays or nitrous gas at that time. Dkt. No.

  12-3 at 5; Dkt. No. 12-6. As an accommodation, Plaintiff was transferred to a front-desk position

  on July 1, 2016. Dkt. No. 17-3 at 13-14; Dkt. No. 17-7. 2

         On July 11, 2019, Yourlunda Steele (“Ms. Steele”) wrote an email to office manager Ms.

  Conrad documenting a discussion involving the two of them and Plaintiff. Dkt. No. 17-5. The

  email reflects that Ms. Steele and Ms. Conrad counseled Plaintiff regarding her demeanor on

  professional telephone calls, explaining that the front-desk position required Plaintiff’s tone to be

  “inviting and welcoming.” Id. According to the email, Plaintiff was advised that the discussion

  would “be the last” they would have concerning the issue. Id.

         Plaintiff was on leave between July 12, 2016 and July 18, 2016, due to a miscarriage of her

  pregnancy. Dkt. No. 17 at 3; Dkt. No. 18 at 2. Plaintiff returned to work on July 19, 2016. Dkt.

  No. 17-8. On July 20, 2016, Plaintiff took a call from a customer who was attempting to make a

  payment over the phone. Dkt. No. 19-1 at 3. According to Plaintiff, the customer became upset



  2
    The scope of this accommodation is disputed. Plaintiff claims that between June 15, 2016 when
  she notified On the Cusp of her pregnancy, and July 1, 2016, when she accepted the front-desk
  position, she was required to perform duties that exposed her to x-rays and nitrous gas. Dkt. No.
  2-1 at 2; Dkt. No. 17-3 at 6; Dkt. No. 18 at 2-4; Dkt. No. 18-1 at 1. Plaintiff also claims that after
  accepting the front-desk position, she was required to fill in as a dental assistant when On the Cusp
  was short staffed, during which times she was exposed to x-rays and nitrous gas. Dkt. No. 2-1 at
  2; Dkt. No. 17-3 at 6; Dkt. No. 18 at 2-4; Dkt. No. 18-1 at 1; Dkt. No. 19-1 at 30. On the Cusp
  asserts that Plaintiff was “given office tasks until a front office position became available” and was
  offered the front office position upon its availability. Dkt. No. 17-7 at 2. On the Cusp also asserts
  that it offered Plaintiff “a special lead apron for x-rays, which other pregnant employees had
  utilized, but she refused to wear it.” Dkt. No. 17-7 at 1.
                                                    3
Case 4:18-cv-00447-JFH-JFJ Document 26 Filed in USDC ND/OK on 09/01/21 Page 4 of 8




  and hung up on her after she tried to process his payment and it was declined three times. Id. Later

  that day, Plaintiff was advised that someone called On the Cusp and complained that she was rude

  to them on the phone. Dkt. No. 17-3 at 8. Plaintiff was given the opportunity to apologize to the

  customer, but did not. Dkt. No. 17-7 at 2. Plaintiff’s employment was terminated July 20, 2016

  for “unacceptable treatment of a customer.” Id.

     IV.      DISCUSSION

           Plaintiff now claims that she was wrongfully terminated. Dkt. No. 2-1 at 2-3; Dkt. No. 18

  at 3, 4. Although Plaintiff’s complaint does not expressly state the basis for Plaintiff’s wrongful

  termination claim, in her response to On the Cusp’s summary judgment motion, Plaintiff contends

  that she was wrongfully terminated based on her gender and her pregnancy. Dkt. No. 18 at 3, 4.

  Plaintiff also contends that she was treated differently than others similarly situated because she

  was required to perform x-rays and was exposed to nitrous gas despite her request for an

  accommodation. Dkt. No. 2-1 at 2; Dkt. No. 18 at 2-4; Dkt. No. 18-1 at 1.

           A plaintiff may prove disparate treatment or discrimination by adducing either direct or

  indirect evidence. Gooch v. Meadowbrook Healthcare Servs. of Fla., Inc., 77 F.3d 492 (10th Cir.

  1996). Direct evidence is that “from which the trier of fact may conclude, without inference, that

  the employment action was undertaken because of the employee’s protected status.” Sanders v.

  Sw. Bell Tel., L.P., 544 F.3d 1101, 1105 (10th Cir. 2008). Plaintiff does not point to any such

  evidence.

           In opposing summary judgment, the sole evidence submitted by Plaintiff is her own

  affidavit. Dkt. No. 18-1. The affidavit contains the following assertions pertinent to Plaintiff’s

  discrimination claim: (1) she was formally reprimanded once in January 2016 for tardiness; (2)

  other than that reprimand, there were no complaints about her job performance; (3) on June 16,

  2016, she advised On the Cusp that she was pregnant; (4) she took a week off to recover from her
                                                    4
Case 4:18-cv-00447-JFH-JFJ Document 26 Filed in USDC ND/OK on 09/01/21 Page 5 of 8




  miscarriage and was terminated the day after her return; (5) she did not have an altercation with a

  client as characterized by On the Cusp; (6) she felt she was treated differently by On the Cusp than

  others similarly situated; and (7) she was terminated due to her gender, pregnancy, miscarriage,

  and missing work as a result of her miscarriage. Dkt. No. 18-1 at 1-2.

          Of these assertions, only the last two go directly to Plaintiff’s discrimination claim. With

  respect to Plaintiff’s assertion that she was treated differently than others similarly situated,

  Plaintiff does not articulate how others were similarly situated to her or how On the Cusp’s

  treatment of her was different from the others to whom she refers. Id. As to Plaintiff’s assertion

  that she was terminated based on her gender, pregnancy, and miscarriage, Plaintiff makes this

  conclusory statement without offering explanation or any evidentiary facts to support it. For these

  reasons, the Court concludes that Plaintiff has not submitted direct evidence from which a jury

  could conclude, without inference, that she was terminated from her employment with On the Cusp

  because of her gender or her pregnancy. Sanders, 544 F.3d at 1105.

          In the absence of direct evidence of discrimination, courts apply the burden-shifting

  analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973), and Texas

  Department of Community Affairs v. Burdine, 450 U.S. 248, 252-56 (1981).                    Under this

  framework, the plaintiff bears the initial burden of establishing a prima facie case of

  discrimination. McDonnell Douglas, 411 U.S. at 802; see, e.g., E.E.O.C. v. PVNF, L.L.C., 487

  F.3d 790, 800 (10th Cir.2007). “Once the plaintiff establishes a prima facie case of discrimination,

  the burden shifts to the employer to articulate a legitimate, nondiscriminatory reason for the

  adverse action.” Id. (internal quotation marks and citation omitted). “If the employer does so, the

  burden shifts back to the plaintiff to show that there is a genuine issue of material fact as to whether




                                                     5
Case 4:18-cv-00447-JFH-JFJ Document 26 Filed in USDC ND/OK on 09/01/21 Page 6 of 8




  the employer’s proffered reasons are pretextual.” Id. (internal quotation marks and citation

  omitted).

         For a plaintiff to prove a prima facie case of gender discrimination, she must show that

  she: “(1) belongs to a protected class; (2) was qualified for her position; (3) was discharged despite

  her qualifications; and (4) was terminated under circumstances which give rise to an inference of

  unlawful discrimination.” Plotke v. White, 405 F.3d 1092, 1100 (10th Cir.2005) (internal quotation

  marks and citation omitted). Here, there is no dispute that Plaintiff belongs to a protected class,

  was qualified for her position, and was discharged despite her qualifications. See generally Dkt.

  No. 17; Dkt. No. 18. Therefore, Plaintiff’s ability to make out a prima facie case of discrimination

  lies with the fourth element—whether she was terminated under circumstances which give rise to

  an inference of unlawful discrimination.

         Although Plaintiff’s affidavit includes statements as to her subjective belief that she was

  treated differently than others similarly situated, and that she was terminated based on her gender,

  pregnancy and miscarriage, these conclusions alone do not create an inference of unlawful

  discrimination. Moreover, a number of the statements contained in Plaintiff’s affidavit are not

  supported by the record evidence in this case. For example, Plaintiff claims that other than the

  formal reprimand issued for tardiness in January 2016, there were no other complaints about her

  job performance. Dkt. No. 18-1 at 1-2. However, On the Cusp submitted documentation of two

  discussions between Plaintiff and her supervisors regarding Plaintiff’s job performance. Dkt. No.

  17-2; Dkt. No. 17-5. The first was a conversation on January 20, 2016 involving Plaintiff and Dr.

  Roberts during which Plaintiff’s absences and prior notice of absences was addressed. Dkt. No.

  17-2. The second was a conversation on July 7, 2016 involving Plaintiff, Ms. Steele, and office

  manager Ms. Conrad, in which Plaintiff was counseled to maintain an “inviting and welcoming”



                                                    6
Case 4:18-cv-00447-JFH-JFJ Document 26 Filed in USDC ND/OK on 09/01/21 Page 7 of 8




  tone during professional telephone calls. Dkt. No. 17-5. On the Cusp also submitted Plaintiff’s

  deposition testimony in which she acknowledged the July 7, 2016 conversation. Dkt. No. 17-3 at

  7.

         Additionally, Plaintiff claims that she was terminated due to her gender, pregnancy,

  miscarriage, and missing work as a result of her miscarriage. Dkt. No. 18-1 at 1-2. However, On

  the Cusp submitted the affidavit of Ms. Conrad, in which attests that Plaintiff’s employment was

  terminated due to “unacceptable treatment of a customer.” Dkt. No. 17-7 at 2. In her deposition

  testimony, Plaintiff acknowledged that on July 20, 2016, she had an interaction with a client who

  was attempting to make a payment over the phone and that the client became upset and hung up

  after his payment was declined. Dkt. No. Dkt. No. 19-1 at 3. Plaintiff also acknowledged that

  later, someone called On the Cusp and complained that she was rude to them on the phone and

  that she was terminated that day. Dkt. No. 17-3 at 8.

         As the Court has discussed, the only evidence submitted by Plaintiff to support her

  discrimination claim is her affidavit, which includes vague and conclusory statements that she

  believes she received disparate treatment and was terminated based on her gender, pregnancy, and

  miscarriage, and which conflicts with Plaintiff’s prior deposition testimony and other evidence in

  the record. Dkt. No. 18-1. This affidavit is insufficient to support a finding that Plaintiff was

  terminated under circumstances which give rise to an inference of unlawful discrimination.

         Accordingly, the Court concludes that Plaintiff has failed to make out a prima facie case

  of discrimination under McDonnell Douglas and summary judgment in favor of On the Cusp is

  warranted. McDonnell Douglas Corp., 411 U.S. at 802 (emphasis added); see Celotex Corp. v.

  Catrett, 477 U.S. 317, 322 (1986) (“[A] complete failure of proof concerning an essential element

  of the nonmoving party’s case necessarily renders all other facts immaterial.”); Garrison v.



                                                  7
Case 4:18-cv-00447-JFH-JFJ Document 26 Filed in USDC ND/OK on 09/01/21 Page 8 of 8




  Gambro, Inc., 428 F.3d 933, 937 (10th Cir. 2005) (“In the context of summary judgment, the

  McDonnell Douglas framework requires a plaintiff to raise a genuine issue of material fact on each

  element of the prima facie case[.]”).

         IT IS THEREFORE ORDERED that the Motion for Summary Judgment filed by

  Defendant, On the Cusp Pediatric Dentistry, PLLC [Dkt. No. 17], is GRANTED.

     Dated this 1st day of September 2021.



                                                      _______________________________
                                                      JOHN F. HEIL, III
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
